OPINION OF THE COURT
Motion for leave to appeal dismissed, with $20 costs and necessary reproduction disbursements, upon the ground that the supporting papers, including brief, were not served at least eight days prior to the January 15, 1979 statutory return date of the motion (CPLR 5516, 2214; 22 NYCRR 500.9).
NOTICE TO THE BAR
The attention of the Bar is directed to the February 22, *9371979 publication of a New York State Court of Appeals decision affecting the court’s motion practice and procedure. In Dellaratta v International House of Pancakes [Carlisi, appellant], the court dismissed a motion for leave to appeal upon the ground supporting papers, including brief, were not served at least eight days prior to the statutory return date of the motion (CPLR 5516, 2214; 22 NYCRR 500.9). (Emphasis added.)